Citation Nr: 1640759	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  11-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis right hip status post graft from right hip.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared at a video conference hearing and provided testimony before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the claims file.  

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for the cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied service connection for the cervical spine disorder on the basis that the record did not reflect any evidence of a chronic neck condition during the Veteran's military service, nor did it show that this disability began during or was caused by the Veteran's military service.  

2.  Additional evidence received since the July 1996 rating decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.  

3.  The Veteran does not have a diagnosed disease of the right hip.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision which denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the July 1996 rating decision is new and material, and the previously denied claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for a right hip diability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2007.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and post-service treatment records issued from Maxwell Air Force base, Blue Family Practice clinic, as well as the Veteran's private treatment providers have been retrieved and associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In addition, VA afforded the Veteran a VA musculoskeletal evaluation in October 2008.  The Board finds that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claims decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Claim to Reopen

The Veteran contends that his current cervical spine disorder was incurred in service.  By way of the July 1996 rating decision, the RO denied the claim seeking service connection for a chronic neck condition.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement with this decision.  In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(c).  There was no new evidence pertinent to this claim added to the record in the year after notice of the July 1996 decision, and after the Veteran's appellate rights was provided.  Thus, the July 1996 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In November 2007, the Veteran sought to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.

As noted above, in the July 1996 rating decision, the AOJ denied service connection for a chronic neck condition on the basis that the evidence of record did not reflect that the Veteran had a chronic neck condition.  Evidence received since the July 1996 rating decision includes treatment records issued at Maxwell Air Force Base dated from 1998 to 2007, the October 2008 VA examination report, private treatment records dated from 2003 to 2013, and the July 2016 Hearing Transcript.  

Report of the November 2003 magnetic resonance imaging (MRI) of the cervical spine reflects an impression of spurring at C5-C6 causing foraminal narrowing bilaterally at the C5-C6 level with some mild effacement centrally on the thecal sac.  The Veteran underwent an x-ray of the cervical spine in September 2005, the results of which revealed degenerative disc disease at C5-6 resulting in bilateral neural foraminal narrowing on the right that is greater than the left.  The diagnostic test findings also reveal degenerative changes in the apophyseal joint most notably at the level of C3-4 on the right resulting in moderately severe neural foraminal narrowing.  At the October 2008 VA examination, report of the cervical spine x-ray revealed signs of degenerative disc disease at C5/C6 level associated with bilateral foraminal encroachment.  Report of the electromyography/nerve conduction study (EMG/NCS) were negative for any abnormalities, and specifically clear for electrophysical evidence of a right L3-S1 or bilateral C5-C8 radiculopathy or a diffuse sensorimotor peripheral neuropathy.  The VA examiner diagnosed the Veteran with having degenerative disc disease C5/C6; moderate foraminal encroachment C5/6 bilaterally; and moderate to marked foraminal stenosis on the left at C3/C4.  

During his hearing, the Veteran related his current neck condition to the in-service cervical myospasm, as well as the 1978 procedure he underwent which left his right leg shorter than his left.  According to the Veteran, his neck symptoms have continued since his in-service diagnosis of cervical myospasm, and since his separation from service.  The Veteran further testified that he has continued seeking physical therapy for neck pain that radiates throughout his shoulder, into his right arm, and which produces a tingling sensation in the fingers of his right hand.  See July 2016 Hearing Transcript, pp. 17-19.  

The Board finds the medical records, and Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Specifically, the Board finds that the medical records are relevant in establishing that the Veteran currently has a diagnosis of a cervical spine disability.  With regard to the hearing testimony, the Veteran testified that he has experienced ongoing pain and discomfort in his neck since his separation from service, and specifically, since his in-service diagnosis of cervical myospasm.  The medical records establishing a current diagnosis of a cervical spine disability, as well as the Veteran's hearing testimony regarding the onset of his cervical spine symptoms, and his assertions of continuing problems and ongoing symptoms were not of record at the time of the July 1996 rating action.  The medical records, and the Veteran's lay assertions and hearing testimony relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim seeking service connection for degenerative disc disease of the cervical spine.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying claim for service connection for the cervical spine disorder can be addressed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4 ) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310.  

The Veteran contends that he has a current right hip disability was incurred in service, and/or is secondary to his service-connected osteoarthritis of the right leg and ankle fracture.  

Review of the service treatment records reflects that the Veteran was injured in service when he was struck by a motor vehicle as a pedestrian while stationed in Germany in August 1978.  The Veteran was subsequently taken to the hospital with an admission diagnosis of open fractures, tibia and fibula bilateral, and closed fracture of the right proximal humerus.  During his admission, he underwent a debridement and irrigation of open fractures procedure, and an application of cast to the tibia and fibula bilaterally.  In September 1978, the Veteran underwent a closed reduction and dressing change of the tibia and fibula, bilaterally and in October 1978, the Veteran underwent an open reduction with internal fixation (ORIF) of the right distal tibia, as well as a bone graft from the right posterior iliac crest to the right tibia.  A June 1982 Line of Duty Determination form reflects that the Veteran was involved in another motor vehicle accident at which time he fractured the right proximal tibia and suffered a laceration on the left anterior leg.  A December 1989 clinical report reflects the Veteran's complaints of pain in the right leg, and further reflects an ongoing diagnosis of status-post tibia/fibula fracture secondary to the 1978 motor vehicle accident.  It was noted that the Veteran had been doing well until recently when he started participating in a set of difficult exercises.  A June 1990 Physical Profile Serial Report reflects that the Veteran was assigned a physical profile of L3, and diagnosed with degenerative joint disease secondary to tibia/fibula fracture and right foot pain.  Although the record reflects the Veteran's right leg injury, the service treatment records are clear for any treatment for, or diagnosis of, a right hip disability.  At the April 1995 separation examination, the clinical evaluation of the lower extremities was shown to be normal.  However, the Veteran did report a history of broken bones, arthritis, and bursitis in his medical history report.  

By way of the August 1996 rating action, the RO granted service connection for the Veteran's residuals of right leg and ankle fracture.  

The post-service treatment records reflect that the Veteran was seen at the Maxwell Family Practice clinic in July 1998 with complaints of right hip pain that was intermittent, sharp and nonradiating in nature and worse while sleeping.  It was noted that the Veteran was a truck driver by trade and had undergone a bone graft procedure from the right hip to repair the fractured bone while serving in the military.  During the evaluation, the Veteran reported a two to three month history of left flank pain that was neither constant nor radiating in nature.  Upon conducting a physical evaluation of the Veteran, the examiner observed no signs of swelling and described the Veteran's range of motion as intact.  Based on his evaluation of the Veteran, the medical examiner diagnosed the Veteran with having right trochanteric bursitis that was secondary to his position while driving his truck.  The medical examiner also diagnosed the Veteran with having left lumbar pain.  

Subsequent treatment records reflect that the Veteran presented at the Blue Family Practice Clinic in February 2005 with complaints of right hip pain that radiated from the top of the right buttocks into the lower leg, and had persisted for several months.  During the evaluation, the Veteran provided his military history to the treatment provider and reported that he had undergone a bone graph procedure in the military.  After evaluating the Veteran, in a hand-written notation, the treatment provider assessed the Veteran with having hip pain that was arthritic.  The Veteran underwent an x-ray of the right hip in March 2008, and the report of this x-ray revealed no evidence of a fracture, dislocation or significant arthropathy.  

The Veteran was afforded a VA examination in connection to his claimed right hip disability in October 2008, during which time, the Veteran reported a history of right hip arthritis secondary to his in-service bone graft in 1978.  According to the Veteran, he experienced intermittent pain in the right hip with occasional remissions.  After reviewing the claims file, conducting a physical evaluation of the Veteran's right hip and taking into consideration the October 2008 right hip x-ray results which were negative for evidence of a fracture or degenerative joint disease (DJD), the VA examiner determined that it was less likely as not that the Veteran's right hip condition was related to, or secondary to the Veteran's bone graph procedure undertaken in October 1978.  In reaching this determination, the VA examiner relied on the right hip x-ray report which was negative for any abnormalities.  According to the VA examiner, there was no evidence, nor any findings of arthritis of the hip shown on the diagnostic test results.  

During an April 2013 treatment visit with his private treatment physician, T.M., M.D., the Veteran reported a history of back trouble and right hip pain for some time.  The Veteran also provided his medical and military history and stated that after sustaining a bilateral tibia-fibula fracture thirty years prior, he had undergone an ORIF of the right tibia which resulted in the right leg being shorter than the left.  The Veteran stated that although his shoe-lift made things considerably better, the duct tape shoe lift wore off quickly, and he wished to see whether there were any other options available.  The Veteran denied experiencing any pain in the right lower leg, and commented that most of the trouble was in the hip or the spine.  After conducting a physical evaluation of the Veteran, and reviewing x-rays of the Veteran's pelvis, the treatment provider determined that the diagnostic test results of the pelvis showed both hips to be in good condition without a significant arthritis.  The treatment provider also noted that x-rays of the right tib-fib showed an old tibia fracture with plate and screws in place with some shortening.  The Veteran was assessed with leg length discrepancy that was estimated at 3/4 inch with back pain that was secondary to the fact that he had been walking on this for so long.  The treatment provider added that the hip pain "seemed to be better after he has been using the homemade inserts."  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disability.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the greater weight of the evidence points to the Veteran not having any diagnosed right hip pathology.  The Board notes that the October 2008 VA examiner has not identified a current disease, and the medical evidence of record during the appeal period is completely absent for a clear diagnosis pertaining to the right hip joint.  The Board acknowledges a diagnosis of right trochanteric bursitis in July 1998, as well as an assessment of right hip arthritis in February 2005.  However, it should be noted that the medical examiner attributed the Veteran's bursitis to his position while truck driving, and February 2005 assessment was a hand-written notation that did not appear to have been based on any objective/diagnostic test findings.  Furthermore, the Board notes that the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Indeed, the Veteran first filed his claim seeking service connection for the claimed right hip disorder in October 2007.  Additionally, neither the October 2008 VA examiner, nor any of the Veteran's current medical treatment providers have found intrinsic pathology associated with the right hip area.  Significantly, subsequent reports and diagnostic test findings show no pathology of the right hip.

The Board is more persuaded by the evaluations in which it was concluded that there was no hip pathology because of the more thorough approach taken.  Moreover, the assessment of pain does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's assertions that he has a right hip disability related to his time in service and/or secondary to a service-connected disability.  The evidence does not establish that the Veteran has expertise in diagnosing medical condition.  He is thus considered a non-expert, or a layperson.  Whether the diagnosis of a layperson is competent evidence depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Here, whether the Veteran has a disability of the hip, rather than symptoms experienced that are not actually due to any hip disability, is a complex question.  This is demonstrated by the fact that medical professionals have ordered diagnostic tests, such as x-ray studies, in response to his complaints.  Moreover, it is common knowledge that one may have pain due to any number of conditions and the cause may not be obvious.  Because the question of whether the Veteran actually has a disability of the hip is a complex one and the answer does not lie within the realm of knowledge of a layperson, the Board concludes that the lay diagnosis is not competent evidence in this case.  

Additionally, the October 2008 VA examiner, and Dr. T.M. (who evaluated the Veteran during the April 2013 treatment visit) considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  

Because the preponderance of evidence in this case tends to show that the Veteran has not had a right hip disability during the course of the claim and appeal, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved.  


ORDER

Entitlement to service connection for a right hip disability is denied.  

New and material evidence having been received, the claim of entitlement to service connection for degenerative disc disease of the cervical spine is reopened.   



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his current cervical spine disability was incurred in service.  Specifically, the Veteran relates his current cervical spine disorder to his treatment for, and diagnosis of, cervical myospasms in service, and/or to his October 1978 bone graph procedure which left his right leg 3/4 of an inch shorter than his left leg.  In the alternative, the Veteran appears to attribute his current cervical spine disability to his service-connected osteoarthritis of right leg and ankle fracture.  

Review of the Veteran's service treatment records reflect that at the June 1975 enlistment examination, the clinical evaluation of the spine and neurological system was shown to be normal.  In addition, the Veteran denied a history of arthritis, rheumatism, or bursitis; as well as a history of a bone, joint or other deformity.   

As discussed above, the Veteran was struck by a motor vehicle during his military service while he was walking, and sustained an open fracture of the tibia and fibula bilaterally as well as a closed fracture of the right proximal humerus.  He thereafter underwent a debridement and irrigation of the open fractures as well as application of casts to stabilize the fractures.  Following this procedure, he underwent a closed reduction procedure of the tibia and fibula bilaterally, an open reduction with internal fixation of the right distal tibia, and a bone graft from the right posterior iliac crest to the right tibia.  

During an August 1994 physical therapy consultation, the Veteran reported to experience pain in the right upper trapezius region of five to six weeks duration.  According to the Veteran, he had been stressed and preparing for a test which he had successfully completed several days prior, and he had been experiencing pain in his neck since this time.  The Veteran reported a history of pain and numbness in the right forearm of several years duration, and added that he fractured his tibia and fibula bilaterally in 1978.  A subsequent clinical report reflects the Veteran's complaints of radiating pain that travels from the right side of the neck throughout the right shoulder.  Physical examination of the neck revealed signs of spasms in the neck, and the Veteran was diagnosed with having cervical myospasms in his neck.  Subsequent clinical records reflect the Veteran's complaints of pain in his right upper back during his physical therapy consultations.  At a September 1994 treatment visit, the Veteran described improvement in his neck pain, and stated that his neck was "much better overall."  

At the April 1995 separation examination, the clinical evaluation of the neck and spine was shown to be normal.  The Veteran did, however, report a history of arthritis, rheumatism, or bursitis, as well as a history of recurrent back pain in his medical history report.  

The post-service treatment records reflect that that the Veteran was seen at the Blue Family Practice clinic in October 2002 with complaints of neck pain.  A November 2003 treatment report issued from this clinic reflects a diagnosis of degenerative joint disease (DJD) of the cervical spine.  The Veteran was subsequently seen at Alabama Neurological clinic in December 2003 with complaints of neck and right suprascapular pain.  During the treatment visit, the Veteran reported a history of rotator cuff and entrapment syndrome in the right shoulder.  He denied a history of any injury but did note that he was involved in an auto-pedestrian accident in 1978 when he was hit by a drunk driver.  After evaluating the Veteran and reviewing a cervical spine magnetic resonance imaging (MRI) report, which revealed degenerative disc disease at 5-6 and 6-7 with foraminal stenosis bilaterally at 5-6, the treatment provider diagnosed the Veteran with neck and right suprascapular pain that was thought to be cervical radicular in character.  Subsequent treatment records issued from the Veteran's private physicians reflect that he received ongoing treatment and care for his cervical degenerative disc disease and cervical radiculopathy.  

The Veteran was afforded a VA examination in connection to his cervical spine disorder in October 2008, during which time, he reported to experience radiating pain in his neck that had progressively worsened since its onset.  According to the Veteran, he had been diagnosed with having cervical spine osteoarthritis in the early 1990's.  Based on her review of the claims file, as well as her discussion with, and her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having degenerative disc disease C5/C6, moderate foraminal encroachment C5/6 bilaterally, and moderate to marked foraminal stenosis on the left at C3/C4.  The examiner determined that it is less likely as not that the Veteran's neck arthritis with radiating pain is related to service "because there was a cervical myospasm noted in service, but no x-ray[s] of the neck with diagnosis of arthritis and the EMG on [the] examination is normal."  

In a type-written report summarizing a March 2013 evaluation of the Veteran, the Veteran's physical therapist (who also happened to be his brother-in-law) acknowledged the Veteran's complaints of chronic pain in the cervical, lumbopelvic and right lower extremity, and determined that the Veteran's shortened right lower extremity was causing postural deviations that were causing musculoskeletal pain.  

In an April 2013 clinical report, Dr. M. observed that the Veteran presented at the orthopedic clinic because his right leg was shorter than the left, and he had fabricated a shoe-lift to alleviate symptoms arising as a result of the leg length differences.  The Veteran reported a bilateral tibia-fibula fracture over thirty years prior and indicated that undergoing the procedure left him with a shorter tibia on the right.  After interviewing the Veteran regarding his medical history and conducting a physical evaluation of him, Dr. M. determined that the Veteran's leg length discrepancy appeared around 3/4 inch with back pain that "maybe secondary to the fact that he has been walking on this for so long."  It was noted that the Veteran's pain seemed to improve with the use of homemade inserts, and it was recommended that the Veteran be sent to an orthotic facility for a shoe lift for his right leg.  

During his hearing before the undersigned, the Veteran testified that his current cervical spine disability was incurred in service.  Specifically, the Veteran contended that he developed cervical myospasm as a result of the 1978 accident wherein he was struck by a car while walking.  According to the Veteran, as a result of the surgeries he underwent in service, his right leg is currently shorter than the left, and the leg length discrepancy is what contributed to his cervical myospasm, and led to the subsequent development of his current cervical spine disorder.  The Veteran asserts that he has continued experiencing pain in his neck following his in-service diagnosis of cervical myospasms in August 1994.  The Veteran also stated that he began seeking treatment for his neck pain with a physical therapist in the 1990's.  See July 2016 Hearing Transcript, pp. 16-20.  

In light of the fact that the October 2008 VA examiner did not address whether the Veteran's current cervical spine disorder developed as a result of his October 1978 bone graft procedure, or secondary to his service-connected right leg osteoarthritis of the right leg and ankle, the Veteran's claim should be remanded to afford him another VA examination to determine whether his cervical spine disorder was incurred in service, or secondary to his service-connected right leg disorder.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Also, in light of the Veteran's hearing testimony indicating that he began receiving treatment for his cervical spine condition in the 1990s, the Veteran's private treatment records during this time, as well as any outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 




Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed cervical spine disorder.  This shall specifically include any private treatment facility he sought treatment at the 1990's following his separation from service, as well as updated treatment records from any VA facility, to include the Montgomery VA Medical Center (VAMC). 

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA orthopedist, if available, for the purpose of ascertaining the nature and etiology of any cervical spine disorder(s) he may have.  The claims file, including must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner express an opinion as to whether it is at least as likely as not, i.e. a 50 percent or greater probability, that the Veteran's cervical spine disorder(s) had its/their onset during his period of active service, or is/are otherwise related to his military service, to include his October 1978 bone graft procedure, as well as the August 1994 diagnosis of, and treatment for, cervical myospasm.  

If the examiner finds that the Veteran's cervical spine disorder(s) is/are not related to his service, then he or she must provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that his cervical spine disorder(s), was/were caused or aggravated (permanently or chronically worsened beyond normal progression) by the Veteran's service-connected osteoarthritis of right leg and ankle fracture.  Specifically, the examiner is asked to address whether the Veteran's current cervical spine disorder was caused or made chronically worse as a result of the leg length discrepancy between the Veteran's right leg and left leg.  If so, specify the baseline of disability but for such worsening, and the chronic, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

If the examiner finds that the Veteran's cervical spine disorder(s) is/are not related to his service, or secondary to his service-connected osteoarthritis of right leg and ankle , then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


